Citation Nr: 0205197	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for bronchial asthma.

4. Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1954 to 
December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Waco, Texas Regional Office (RO).  

The Board remanded this matter in November 2001 for further 
development. Specifically, the Board afforded the veteran an 
opportunity for a videoconference hearing.  That hearing was 
held in March 2002.  Thus, the remand objectives have been 
accomplished and no further development is necessary for an 
equitable determination in this case.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Medical evidence shows that the veteran is currently 
diagnosed as having chronic allergic rhinitis, sinusitis, and 
bronchial asthma.  

3. Medical evidence shows that the veteran underwent cataract 
surgery in September and October 1998.

4. There is no medical evidence which reflects that the 
veteran's allergic rhinitis, sinusitis, or bronchial asthma 
may be associated with his period of active duty service.  

5. The veteran's cataracts are not associated with the 
veteran's period of active service.  


CONCLUSIONS OF LAW

1. The veteran's allergic rhinitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.380 
(2001).

2. The veteran's sinusitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2001).

3.The veteran's bronchial asthma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (2001).

4.The veteran's cataracts were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this case, the requirements of the new law have been met.  
The veteran was notified in December 2001 of the provisions 
of the VCAA and given an opportunity to provide further 
evidence in support of his claims.  Moreover, throughout the 
record are letters from the RO to the veteran indicating the 
need for additional clinical evidence in support of his 
claims.  Further, the veteran had a hearing in August 1998 
and one before a Member of the Board in March 2002.  
Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

I. Factual Background

The veteran's service medical records disclose an examination 
at enlistment dated in November 1953 in which the veteran 
checked normal sinuses, ears, nose, mouth, and throat.  Noted 
in the report is hay fever, seasonally, mild.  Sick Call 
Treatment records dated in March 1954 reflect that the 
veteran complained on several occasions of sinus trouble.  It 
was noted that he had had allergic studies in the past 
without actually establishing any definitive diagnosis except 
some grass allergy which questionably was related to 
headaches.  The impression was tension headaches, question of 
allergy.  

In a medical entry dated in March 1954, normal sinuses on x-
ray study are indicated.  There was moderate thickening of 
the mucosa of both maxillary sinuses and less thickening in 
all the ethmoid cells on the right.  In an ear, nose, and 
throat (ENT) clinical record dated in August 1954, left 
frontal headaches are noted as probably related to sinuses 
and/or allergic in origin.  On examination, the examiner 
noted that the nose was clear and that the veteran's symptoms 
were suggestive of allergies.  Also noted is that skin 
testing several years prior revealed reactions to pollens, 
grass, and several foods and that both parents had hay fever.  
The examiner stated that antigen would be prepared to address 
the veteran's allergies.  On discharge examination in 
December 1957, all notations and findings were normal.  In 
his March 1964 examination related to his period of Reserves, 
the veteran checked that he had problems with sinusitis and 
hay fever.  The examiner noted that any notations of a 
positive history were not considered disabling ("NCD").  

Private medical outpatient records dated in 1991 to 1992 
reveal treatment for asthma, bronchitis, and allergic type 
rhinitis.  Noted in a clinical record dated in September 1991 
is that the veteran had pneumonia in 1950 and took 8 to 10 
months of allergy shots in 1954.  

The veteran submitted a statement in January 1998 noting 
times in which he took Benadryl and other over-the-counter 
medications for his chronic nasal discharge.  

On VA examination in February 1998, the examiner recited the 
veteran's history with respect to allergic hay fever, 
rhinitis, and sinusitis.  The examiner noted that no prior 
clinical records were available at the time of examination.  
The veteran reported that when he entered service, he had 
prior episodes of bronchitis and rhinitis and that he 
received antiallergy treatments at the Naval Hospital.  The 
examiner noted that current treatment was over-the-counter 
drugs for shortness of breath, a cough, and postnasal 
dripping.  Ear, eyes, and throat examination was essentially 
unremarkable; examination of the nose revealed what appeared 
to be chronic allergic rhinitis with congestion of the 
turbinates.  The examiner noted that it was difficult to get 
a history from the veteran and that it was unclear whether he 
had been treated in service for any asthma.  In pertinent 
part, the diagnoses were chronic allergic rhinitis and 
sinusitis, and bronchial asthma or asthmatic bronchitis.  The 
examiner concluded that the etiology of the veteran's 
respiratory disabilities was unknown.  

In August 1998, the veteran had a personal hearing.  Overall, 
he testified that he had hay fever prior to service, had 
headaches in the frontal area and was sent to an ENT clinic 
where he underwent x-ray studies.  Transcript (T.) at 2.  He 
also stated that he was prescribed a series of allergy shots.  
(T.) at 2.  The veteran testified that since discharge, he 
was not treated for respiratory problems, but continued to 
take Benadryl as well as other over-the-counter drugs.  (T.) 
at 3.  When asked about his allergy shots, the veteran stated 
that his shot records are not a part of his service medical 
records, but that he had an incomplete series of allergy 
shots during service.  (T.) at 4.  He also stated that if he 
could have completed his shots, he might not have developed 
asthma.  (T.) at 7.  Also, when questioned about cataracts, 
the veteran stated that he felt they were related to the 
steroids he took for his bronchial disorder.  (T.) at 8.  

With respect to his hay fever that existed prior to service, 
the veteran stated that during active duty, he began to have 
sinus-type headaches and that prior to service, he had not 
experienced such problems.  He attributed the level of 
physical activity and change in climates to his symptoms.  
(T.) at 9.  He first was seen for allergies and hay fever in 
1947.  (T.) at 9.  He stated that he was diagnosed with 
asthma in 1991.  (T.) at 11.  As to the relationship between 
his cataracts and the steroids, the veteran testified that he 
had researched that matter, but that no doctor had rendered 
such an opinion.  (T.) at 14.  

A statement dated in August 1998 from a private physician, 
lung specialist is of record that reveals treatment for 
asthma from 1992 to 1994.  Noted is that the veteran had 
allergic rhinitis while on active duty and was treated 
accordingly.  Also noted is that allergic rhinitis commonly 
progresses to asthma.  During treatment, the physician had 
prescribed corticosteroid, which he noted might cause side 
effects, one of which was the development and progression of 
lenticular cataracts.  The examiner noted that the veteran 
had developed such disorder.  In another private physician's 
statement dated in September 1998, the doctor noted that the 
veteran had been using corticosteroid treatment for asthma, 
which could cause the development of lenticular and other 
kinds of lens opacities.  Clinical records were submitted in 
October 1998 related to the veteran's surgery for cataracts.  

The veteran submitted a personal statement in September 1999 
as to the development and progression of his respiratory 
disabilities from service to date.  He also submitted 
articles in support of his claim.  

In October 1999, the veteran provided a synopsis of the 
development of his symptoms.  The veteran submitted an 
article in January 2001 on sinus infections.   

During his video hearing before the Board in March 2002, the 
veteran testified that his symptoms of hay fever that existed 
prior to service, developed further while in service, causing 
allergic rhinitis, sinusitis, asthma, and ultimately, the 
treatment of his bronchial asthma lead to the development of 
cataracts.  

II. Pertinent Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2001).  


With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b) (2001).  The presumption attaches only 
where there has been an induction examination in which the 
disability was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 238 (1994).  In order to rebut the presumption of 
soundness there must be clear and unmistakable evidence that 
a disability existed prior to service.  38 C.F.R. § 3.304.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2001).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  


III.	Analysis

The veteran maintains that he is entitled to service 
connection for allergic rhinitis, sinusitis, bronchial 
asthma, and cataracts.  He has indicated specifically that 
his allergic rhinitis existed prior to service and was 
further aggravated by service and that the remaining 
respiratory disorders came about as a result of his 
allergies.  He contends that when he entered the U.S. Navy in 
February 1954, he listed hay fever as a "seasonal malady" 
and that during basic training, he had a reoccurrence of hay 
fever, which later developed to allergic rhinitis causing 
problems with his sinuses.  He points to examinations in 
which there were suggestions of thickening of the maxillary 
sinuses of an allergic type and that he began a series of 
antigen and shots to control his symptoms.  

Overall, the veteran stated that he had allergic rhinitis 
prior to service, that the medical evidence pertaining to his 
treatment, specifically the record of his shots, is missing 
from his claims folder, and that the rhinitis eventually lead 
to the development of chronic sinusitis and bronchial asthma.  
Further, he alleges that he has provided medical evidence 
substantiating that corticosteroid treatment for his asthma 
could have caused the later development of cataracts.  

At the outset, the Board recognizes that at entry into 
service, the veteran had noted a prior history of hay fever, 
mild in nature.  Thus, the presumption of soundness in this 
case does not apply in that it is clear from the record that 
the veteran's allergic disorder existed prior to service.  38 
C.F.R. § 3.304.  Further, there are clinical data in the 
veteran's service medical records that support symptoms 
related to sinuses and/or allergies.  However, at separation 
from service, there were no indications, complaints, 
notations, or clinical findings to substantiate chronic 
disability or residual disability related to his hay fever, 
allergies, or any other respiratory disorder.  Essentially, 
any symptoms he experienced in service were acute and 
resolved prior to his separation from service.  The evidence 
does not shown an increase in severity of his allergic 
rhinitis during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  In this regard, 
the record then supports that the veteran's pre-existing 
allergic disorder was not aggravated by service in that any 
related symptoms did not result in increased disability.  
Thus, in this respect, the veteran is not entitled to service 
connection for his allergy-related and respiratory 
disabilities.  

The Board further recognizes that under 38 C.F.R. § 3.380 as 
noted herein, diseases of allergic origin may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection is 
determined based on the evidence as to existence prior to 
enlistment and subsequently.  Increase in the degree of 
disability during service also may not be disposed of 
routinely as natural progress or as due to the inherent 
nature of the disease.  Seasonal and other acute allergic 
symptoms that subside on the removal of the allergen are 
generally regarded as acute diseases in nature, resolved 
without residuals.  

Nonetheless, under these factual circumstances, the Board 
notes that there are no clinical data during the veteran's 
period of service to support that any allergic disability the 
veteran had at entry was in fact aggravated by his period of 
service.  Moreover, during his period in the Reserves, in 
particular during the March 1964 examination, the examiner 
noted the veteran's history of sinusitis and hay fever and 
stated that none of the veteran's prior symptoms were 
disabling.  Thus, in this regard, the evidence of record 
supports that the veteran's allergic manifestations in 
service were acute in nature; the evidence of record does not 
support any residual disability of rhinitis, sinusitis, 
bronchial asthma, or cataracts.  In this respect, the veteran 
is not entitled to service connection for those disabilities.  

Post-service private records noted above merely include 
recitations of the veteran's history of allergy shots during 
service.  With respect to his asthma, there are no clinical 
records to substantiate treatment for bronchial asthma until 
1991, many years after service.  The veteran himself 
testified that he was diagnosed at that time.  Additionally, 
findings noted during VA examination in February 1998 do not 
support any relationship between post-service respiratory 
disorders and the veteran's period of service.  

Overall, the Board notes that the record as a whole does not 
support current disabilities of allergic rhinitis, sinusitis, 
bronchial asthma, or cataracts coincident with the veteran's 
period of service.  While the veteran entered service with a 
prior history and family history of hay fever, other than 
such notation at entry and periods of treatment in service, 
there are no indications or clinical findings otherwise to 
support aggravation in service of his allergies.  Further, 
sinus testing revealed normal sinuses for the most part, with 
few symptoms suggestive of allergies.  Again, asthma was not 
diagnosed until many years after service.  Additionally, 
given that neither rhinitis nor sinusitis was related to the 
veteran's period of service, any subsequent development of 
asthma or cataracts is not related to service as well.  

The Board recognizes the private physician's statements of 
record noted above to the effect that allergic rhinitis 
commonly progresses to asthma and that corticosteroid, 
prescribed for asthma could cause such side effects as the 
development of cataracts.  While the doctor's statements are 
not discounted, the Board notes that first, there are no 
clinical data to support that allergic rhinitis was incurred 
in or aggravated by service.  Essentially, any allergy 
symptoms in service were acute and had resolved at the time 
of separation with no additional residual disability 
resulted.  Secondly, the Board notes that in light of the 
above, any sequelae from rhinitis, or allergies otherwise, 
are not so related to service as well.  Lastly, the 
physician's statement that medications prescribed for asthma 
could cause development and foster the progression of 
cataracts is too speculative in nature to substantiate the 
veteran's claim.  The Board notes here that medical evidence 
which merely indicates that the particular disorder "may or 
may not" exist or "may or may not" be related, is too 
speculative so as to establish the presence of said disorder 
or the relationship thereto.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Thus, medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Id.  

The Board recognizes the veteran's own statements, and while 
they are taken as true, such statements alone do not 
constitute competent medical evidence in support of his 
claims.  The articles he has submitted merit attention; 
however, there are no objective statements or evidence 
otherwise to support that his own respiratory disabilities 
relate to his period of active service.  In this regard, the 
Board emphasizes that a lay person, who is untrained in the 
medical field, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Neither the veteran nor his representative has 
offered any competent medical evidence in support of the 
claim on appeal; their statements do not rise to the level of 
competent medical evidence because there is no indication 
that they have the medical training, expertise, or diagnostic 
ability to competently link the veteran's current disorders 
to service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Therefore, in light of the above, the Board concludes that 
the evidence of record preponderates against an award of 
service connection under these factual circumstances.  The 
Board has considered all potential applicable regulations and 
laws relevant to the veteran's assertions and issues raised 
in the record, and has stated the reasons and bases used to 
support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, no reasonable doubt arises 
concerning service origin in this case; thus, the matter 
cannot be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2001).

ORDER

Service connection for allergic rhinitis is denied.  

Service connection for sinusitis is denied.  


Service connection for bronchial asthma is denied.  

Service connection for cataracts is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

